Case 1:19-cv-00124-WJM-SKC Document 19 Filed 02/26/19 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Magistrate Judge S. Kato Crews

  Civil Action: 19-cv-00124-WJM-SKC                   Date: February 26, 2019
  Courtroom Deputy: Amanda Montoya                    FTR – Reporter Deck-Courtroom C-204

   Parties:                                                   Counsel:

   LOGAN DURANT,                                              Joseph Alexander Hood, II

        Plaintiff,

   v.

   MAXAR TECHNOLOGIES INC., et al.,                           Brian Glennon
                                                              Eric Pettis
                                                              Jerome Sturhahn

        Defendant.


                                    COURTROOM MINUTES

  HEARING: TELEPHONE STATUS CONFERENCE
  Court in session: 09:33 a.m.
  Court calls case. Appearances of counsel.

  Discussion regarding [9] Joint Motion to Vacate Related Deadlines and Extend Time to Respond
  to Complaint.

  The Court intends to grant the motion and will issue the order attached to the motion.

  HEARING CONCLUDED.
  Court in recess: 09:52 a.m.
  Total time in court: 00:19

  *To order transcripts of hearings, please contact either Patterson Transcription Company at (303)
  755-4536 or AB Court Reporting & Video, Inc. at (303) 629-8534.
